DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to Applicant’s amendments/remarks filed 4/29/22.  Claims 1, 5, and 7 were amended; claims 2-4, 6, and 10 were cancelled; and claims 13-20 were previously withdrawn.  Claims 1, 5, 7-9, 11-20 are presently pending and claims 1, 5, 7-9, 11-12 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/22 has been entered.

Response to Arguments
Applicant’s arguments, see page 6 of Remarks, filed 4/29/22, with respect to the rejections of claims 2-4 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 2-4 under 35 U.S.C. 112(b) have been withdrawn.  However, upon further consideration, new grounds of rejection of claim 8 under 35 U.S.C. 112(b) are made and presented in the following Office Action as necessitated by amendment.
Applicant’s arguments, see pages 7-10 of Remarks, filed 4/29/22, with respect to the rejections of claims 1-3 and 8-9 under 35 U.S.C. 102(a)(1) as being anticipated by Hong (US Pub. 2008/0148493) have been fully considered and are persuasive.  The rejections of claims 1-3 and 8-9 under 35 U.S.C. 102(a)(1) as being anticipated by Hong (US Pub. 2008/0148493) have been withdrawn.  
Applicant’s arguments, see pages 10-11 of Remarks, filed 4/29/22, with respect to the rejections of claims 1, 6-7, and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Estes (US Pat. 5,815,961) have been fully considered and are persuasive.  The rejections of claims 1, 6-7, and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Estes (US Pat. 5,815,961) have been withdrawn.  
Applicant’s arguments, see pages 11-12 of Remarks, filed 4/29/22, with respect to the rejections of claims 1, 11, and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Moon (US Pub. 2009/0064531) have been fully considered and are persuasive.  The rejections of claims 1, 11, and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Moon (US Pub. 2009/0064531) have been withdrawn.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8,
	Lines 2-3 recite “the controller is configured to turn on the motor for a predetermined dispersion time and then turn off the steam generator and the motor for a predetermined stabilization time” which renders the claim indefinite because it seemingly contradicts the controller configuration defined by independent claim 1.  Claim 1 defines that the controller is configured to turn off the motor “based on the temperature detected by the sensor reaching a predetermined temperature”; it is therefore unclear how the controller is configured to turn off the motor upon completion of a predetermined dispersion time (as defined by dependent claim 8) while also being configured to turn off the motor based on the temperature detected by the sensor reaching a predetermined temperature (as defined by independent claim 1).  The scope of the claim is unascertainable and therefore deemed indefinite.  This rejection can be overcome, for example, by an amendment instead reciting “wherein the controller is configured to turn on the motor for a 

Allowable Subject Matter
10.	Claims 1, 5, 7, 9, and 11-12 are allowed.
11.	The following is an examiner’s statement of reasons for allowance: 
	As persuasively argued by applicant in pages 6-12 of Remarks filed 4/29/22, newly amended independent claim 1 overcomes the previous grounds of rejection under 35 U.S.C. 102(a)(1) as being anticipated by Hong (US Pub. 2008/0148493), Estes (US Pat. 5,815,961), and Moon (US Pub. 2009/0064531).  Specifically, newly amended independent claim 1 recites:
“A clothes care apparatus comprising: 
a chamber; 
a fan coupled to the chamber and configured to move air to an upper part of the chamber; 
a motor configured to rotate the fan; a steam generator configured to generate steam; 
a steam outlet provided in the lower part of the chamber; 
a steam injector provided to supply the steam into the chamber through the steam outlet; 
a steam supply pipe to move the steam generated by the steam generator to the steam injector; 
an inputter configured to receive information on a clothes care course from a user; 
a sensor configured to detect a temperature inside the chamber, and 
a controller configured to control on-off states of the steam generator and the motor, and configured to; 
determine a supply time for the steam generator to supply the generated steam to the chamber, based on the information on the clothes care course; 
turn on the steam generator to supply the steam to the chamber;
based on the steam generator having been operated for the supply time, turn on the motor to disperse the steam by controlling the motor to cause the fan to move the air to the upper part of the chamber; and 
turn off the steam generator and the motor based on the temperature detected by the sensor reaching a predetermined temperature.” [emphasis added]

	The closest prior art, Hong (US Pub. 2008/0148493), discloses a clothes care apparatus comprising a controller (not shown) configured to control on-off states of the steam generator and the motor, wherein the controller is configured turn on the steam generator to supply steam to the chamber for a predetermined supply time (S220), after which the supply valve and steam heater are turned off (S225), then, based on the steam generator having been operated for the supply time (C21), turn on the fan motor (S235) to disperse the steam until the temperature inside the chamber detected by the sensor reaches a predetermined temperature [see Fig. 10; ¶0048-¶0049].  Hong does not, however, disclose that the controller is configured to turn off the steam generator and the motor based on the temperature detected by the sensor reaching a predetermined temperature; to the contrary, Hong teaches that the steam generator is turned off (S225) upon completion of the steam supply time (C21) and prior to operation of the motor (S235) [see Fig. 10; ¶0048-¶0049].  Moreover, Hong does not disclose that the supply time for supplying generated steam to the chamber is determined based on information on a clothes care course received from a user.  Previously relied upon references Estes (US Pat. 5,815,961), Moon (US Pub. 2009/0064531), Gao (US Pub. 2017/0260681) and Son (US Pub. 2008/0148596) are unable to remedy to deficiencies of Hong to arrive at the invention defined by claim 1.  Upon a comprehensive updated search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of the clothes care apparatus having the specific controller configuration defined by independent claim 1.  For at least the above reasons, independent claim 1 (and therefore dependent claims 5, 7, 9, 11-12) are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

12.	Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 contains allowable subject matter at least by virtue of its dependence from allowable independent claim 1 (explained above).

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711